Allowance
This office action is in response to Applicant’s amendment filed on 10/8/21.
					       Allowability
Claims 1-20 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Geng et al. – U.S. Patent No. 8,375,276) teaches: performing line coding for input data in order to generate an information block which includes information data and a first synchronization header. Further, performing an FEC coding operation for the information block to generate a check block, and also a synchronization header is added to the information block. Lastly, a transmitting data frame is generated, wherein, the transmitting data frame includes the information block with the added second synchronization header and the corresponding check block.
However, when read as a whole, the prior art does not teach: randomize the fourth data to generate fifth data, the size of the fifth data being smaller than the size of the first data, generate the sixth data that includes the third data and the fifth data, the size of the sixth data being equal to the size of a unit of a write operation to the nonvolatile memory; and transmit the sixth data to the nonvolatile memory.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                          CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          
             EA
         10/26/21

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112